In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00226-CR



          HUBERT E. SEATON, JR., Appellant

                           V.

           THE STATE OF TEXAS, Appellee



      On Appeal from the County Court at Law No. 1
                  Smith County, Texas
             Trial Court No. 001-80908-17




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Burgess
                                     MEMORANDUM OPINION
        Herbert Seaton, Jr., was convicted in the City of Tyler Municipal Court of a vaccination

violation. 1 Seaton appealed that conviction to the County Court at Law No. 1 of Smith County

(the CCL). The CCL, sitting as an appellate court, dismissed Seaton’s appeal.

        An individual convicted of an offense in a municipal court of record in Texas has the right

to appeal that conviction to a county criminal court. TEX. GOV’T CODE ANN. § 30.00014(a)

(Supp.). If there is no county criminal court in the county of conviction, as is the case in Smith

County, then a county court at law has jurisdiction over the appeal. Id.

        As the Tyler Court of Appeals has explained,

        The right to appeal from a criminal conviction is purely a statutory right. See Griffin
        v. State, 145 S.W.3d 645, 646 (Tex. Crim. App. 2005); Phynes v. State, 828 S.W.2d
1, 2 (Tex. Crim. App. 1992). To the extent the legislature has created a right to
        appeal, a person invoking that right must meet any statutory requirements created
        by the legislature. See Tex. Vital Care v. State, 323 S.W.3d 609, 611 (Tex. App.—
        Texarkana 2010, no pet.) (quoting Ford v. State, 20 S.W.3d 777, 779 (Tex. App.—
        Amarillo 2000, no pet.)). The right to invoke the jurisdiction of this court in a case
        originating in a municipal court of record is established by Section 30.00027, Texas
        Government Code. See Alexander v. State, 240 S.W.3d 72, 75 (Tex. App.—Austin
        2007, no pet.). This section limits our jurisdiction to those cases in which the
        judgment was affirmed by [the] county court on appeal. TEX. GOV’T CODE ANN.
        § 30.00027.

Nelson v. State, Nos. 12-10-00263-CR, 12-10-00264-CR, 12-10-00265-CR, 12-10-00266-CR,

2011 WL 2638738, at *2 (Tex. App.—Tyler June 30, 2011, no pet.) (mem. op., not designated for

publication).




1
 Originally appealed to the Twelfth Court of Appeals in Tyler, this case was transferred to this Court by the Texas
Supreme Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001. We are unaware of
any conflict between precedent of the Twelfth Court of Appeals and that of this Court on any relevant issue. See TEX.
R. APP. P. 41.3.
                                                         2
        As was the case in Nelson, the CCL, sitting as an appellate court, did not affirm Seaton’s

conviction of the violation on appeal here. Consequently, pursuant to Section 30.00027 of the

Texas Government Code, it appears that we lack jurisdiction to hear this appeal. See TEX. GOV’T

CODE ANN. § 30.00027 (Supp.); Nelson, 2011 WL 2638738, at *2.

        By letter dated November 5, 2019, we informed Seaton of this jurisdictional issue. In

response, Seaton requested an additional ninety days in which to file a substantive response to the

jurisdictional issue raised in our letter. In light of the clear jurisdictional defect in this appeal, we

deny Seaton’s request for additional response time.

        Because the CCL did not affirm Seaton’s conviction, we do not have jurisdiction over this

appeal. See TEX. GOV’T CODE ANN. § 30.00027. Consequently, we dismiss the appeal for want

of jurisdiction.




                                                Ralph K. Burgess
                                                Justice

Date Submitted:         December 4, 2019
Date Decided:           December 5, 2019

Do Not Publish




                                                   3